Exhibit 3.19 WARRANT AGENT AGREEMENT WARRANT AGENT AGREEMENT (this “ Warrant Agreement ”) dated as of , 2017 (the “ Issuance Date ”) between Towerstream Corporation, a company incorporated under the laws of the State of Delaware (the “ Company ”), and Equity Stock Transfer (the “ Warrant Agent ”). WHEREAS, pursuant to the terms of that certain Underwriting Agreement (“ Underwriting Agreement ”), dated , 2017, by and among the Company and Joseph Gunnar & Co., LLC, as representative of the underwriters set forth therein, the Company is engaged in a public offering (the “ Offering ”) of Class A units (the “ Class A Units ”), each Class A Unit consisting of one share of common stock, $0.001 par value per share (the “ Shares ”), and one warrant (the “ Warrants ”) to purchase one Share and Class B units (the “ Class B Units ” and together with the Class A Units, the “ Units ”), each Class B Unit consisting of one share of Series I convertible preferred stock, $0.001 par value per share (the “ Series I Preferred Shares ”), and one Warrant, including Shares and Warrants issuable pursuant to the underwriters’ over-allotment option; WHEREAS, the Company has filed with the Securities and Exchange Commission (the “ Commission ”) a Registration Statement, No. 333-219024, on Form S-1 (as the same may be amended from time to time, the “ Registration Statement ”), for the registration under the Securities Act of 1933, as amended (the “ Securities Act ”), of the Units, Shares, Series I Preferred Shares, Warrants and Warrant Shares, and such Registration Statement was declared effective on , 2017; WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing to so act, in accordance with the terms set forth in this Warrant Agreement in connection with the issuance, registration, transfer, exchange and exercise of the Warrants; WHEREAS, the Company desires to provide for the provisions of the Warrants, the terms upon which they shall be issued and exercised, and the respective rights, limitation of rights, and immunities of the Company, the Warrant Agent, and the holders of the Warrants; and WHEREAS, all acts and things have been done and performed which are necessary to make the Warrants the valid, binding and legal obligations of the Company, and to authorize the execution and delivery of this Warrant Agreement. NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereto agree as follows: 1.
